Title: From Thomas Jefferson to George Washington, 13 December 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond December 13. 1780.

I had the honor of writing to your Excellency on the subject of an expedition contemplated by this State against the british post at Detroit and of receiving your answer of october 10th. Since the date of my Letter the face of things has so far changed as to leave it no longer optional in us to attempt or to decline the expedition, but compels us to decide in the affirmative and to begin our preparations immediately. The army the enemy at present have in the south, the reinforcements still expected there and their determination to direct their future exertions to that quarter are not unknown to you. The regular force proposed on our part to counteract those exertions is such either from the real or supposed inability of this State as by no means to allow a hope that it may be effectual. It is therefore to be expected that the scene of war will either be within our country or very nearly advanced to it; and that our principal dependance is to be on militia, for which reason it becomes incumbent to keep as great a proportion of our people as possible free to act in that quarter. In the mean time a combination is forming in the westward which if not diverted will call thither a principal and most valuable part of our militia. From intelligence received we have reason to expect that a confederacy of british and Indians to the amount of 2000 men is formed for the purpose of spreading destruction and dismay through the whole extent of our frontier in the ensuing Spring. Shoud this take place we shall certainly lose in the south all aids of militia from beyond the blue ridge besides the inhabitants who must fall a sacrifice in the course of the savage irruptions. There seems to be but one method of preventing this, which is to give the western enemy employment in their own country. The regular force Colo. Clarke already has with a proper draught from the militia beyond the Allegany and that of three or four of our most northern counties will be adequate to the reduction of fort Detroit in the opinion of Colo. Clarke, and he assigns the most probable reasons for that opinion. We have therefore determined to undertake, and to commit it to his direction. Whether the enterprize shall be at continental or State expence we will leave  to be decided by Congress hereafter, in whose Justice we can confide as to the determination. In the mean time we only ask the loan of such necessaries as being already at fort Pitt will save time and an immense expence of transportation. These are

4 field peices 6 pounders
3000 balls suited to them
one Mortar
3000 shells suited to it.
2 howitzes
grape shot
necessary implements and furniture for the above.
1000 Spades
200 pick axes
1 travelling forge.
some boats ready made shoud we not have enough prepared in time.
some ship carpenters tools.

These articles shall be either identically or specifically returned. Should we prove successful it is not improbable they may be where Congress wou’d chuse to keep them. I am therefore to solicit your Excellency’s order to the Commandant at Fort Pitt for the above articles which shall not be called for until every thing is in readiness, after which there can be no danger of their being wanted for the post at which they are. Inded there are few of the articles essential for the defence of the post. I hope your Excellency will think yourself justified in lending us this aid without awaiting the effect of an application elsewhere as such a delay woud render the undertaking abortive by postponing it to the breaking up of the ice in the lake. Independant of the favorable effects which a successfull enterprize against Detroit must produce to the United States in general by keeping in quiet the frontier of the northern ones, and leaving our western militia at leisure to aid those of the south, we think the like friendly office performed by us to the States whenever desired and almost to the absolute exhausture of our own magazines give well founded hopes that we may be accomodated on this occasion. The supplies of military stores which have been furnished by us to Fort Pitt itself, to the northern army, and most of all to the southern, are not altogether unknown to you. I am the more urgent for an immediate order because Colo. Clarke awaits here your Excellency’s answer by the expresses, tho his presence in the western country to make preparations for the expedition, if you enable  us to undertake it, is so very necessary. To the above I must add a request to you to send for us to Pittsburg persons proper to work the mortars and howitzes, as Colo. Clarke has none such, nor is there one in this state. They shall be in the pay of this State from the time they leave you. Any money necessary for their journey shall be repaid at pittsburg without fail by the 1st of march.
At the desire of the General Assembly I take the liberty of transmitting to you the inclosed resolution, and have the honor to be with the most perfect esteem & regard your Excellency’s most obedient and most humble servant,

Th: Jefferson

